           Case 1:19-vv-01569-UNJ Document 28 Filed 04/06/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1569V
                                          UNPUBLISHED


    RENEE ORLANDI,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: March 3, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On October 9, 2019, Renee Orlandi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
November 3, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On March 2, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On March 3, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $100,558.57. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01569-UNJ Document 28 Filed 04/06/21 Page 2 of 5



award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,558.57 (representing compensation in the amount of
$100,000.00 in actual and projected pain and suffering and $558.57 in past
unreimbursable expenses) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-01569-UNJ Document 28 Filed 04/06/21 Page 3 of 5




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 RENEE ORLANDI,

                  Petitioner,                           No. 19-1569V
 v.                                                     Chief Special Master Corcoran
                                                        ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


                                PROFFER ON AWARD OF DAMAGES

          On October 9, 2019, Renee Orlandi (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Petitioner alleged that she suffered a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) following her receipt of an influenza vaccine on

November 3, 2016. Respondent conceded that petitioner’s alleged injury satisfies the criteria of

the Vaccine Injury Table, and therefore conceded petitioner’s entitlement to compensation in his

Rule 4(c) Report filed on February 28, 2021. Based on Respondent’s Rule 4(c) Report the Court

found petitioner entitled to compensation.

I.    Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $100,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.




                                                  1
           Case 1:19-vv-01569-UNJ Document 28 Filed 04/06/21 Page 4 of 5




         B.     Past Unreimbursable Expenses

         Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $558.57. Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $100,558.57, in the form of a check made payable to petitioner.
1
    This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Acting Deputy Director
                                               Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2
        Case 1:19-vv-01569-UNJ Document 28 Filed 04/06/21 Page 5 of 5




                                    s/Jennifer L. Reynaud
                                   JENNIFER L. REYNAUD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 305-1586
                                   Jennifer.L.Reynaud@usdoj.gov

Date: March 3, 2021




                                      3
